Citation Nr: 0914919	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  02-13 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Grave's disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the right 
hip.

5.  Entitlement to an initial disability evaluation in excess 
of 20 percent for low back pain with retrolisthesis at L5-S1.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from August 1973 to August 
1976, November 1976 to November 1980, and from March 1998 to 
November 2001.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington and a March 2004 rating decision of the 
New Orleans, Louisiana RO.

This case was previously before the Board in August 2007, 
wherein it was remanded for additional development and due 
process considerations.  The case has been returned to the 
Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
Veteran's pending claims of entitlement to service connection 
for a bilateral hearing loss and tinnitus.  So, regrettably, 
they are again being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.




FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
Grave's disease.  

2.  Evidence added to record since the RO's May 1995 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for Grave's disease.

3.  Throughout the rating period on appeal, the Veteran's 
degenerative joint disease of the right hip is not productive 
of limitation of flexion of the thigh to 30 degrees or 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.

4.  From November 9, 2001 through October 20, 2008, the 
Veteran's low back pain with retrolisthesis at L5-S1 has been 
manifested by complaints of pain with no more than moderate 
limitation of motion, no demonstration by competent clinical 
evidence of associated neurologic impairment, and no 
ankylosis of the lumbosacral spine.  

5.  From October 21, 2008, the Veteran's low back pain with 
retrolisthesis at L5-S1 has been manifested by complaints of 
pain with severe limitation of motion, no demonstration by 
competent clinical evidence of associated neurologic 
impairment, and no ankylosis of the lumbosacral spine.  


CONCLUSIONS OF LAW

1.  The May 1995 RO decision that denied the Veteran's claim 
of entitlement to service connection for Grave's disease is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for Grave's disease.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).

3.  The criteria are not met for an initial rating higher 
than 10 percent for degenerative joint disease of the right 
hip.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5251-5253 (2008).

4.  From November 9, 2001 through October 20, 2008, the 
criteria for an initial disability rating in excess of 20 
percent for low back pain with retrolisthesis at L5-S1 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior 
to September 23, 2002); Diagnostic Code 5293 (as in effect 
from September 23, 2002 through September 25, 2003), 
Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003).

5.  From October 21, 2008, the criteria for an initial staged 
disability rating of 40 percent for low back pain with 
retrolisthesis at L5-S1 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002); Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003), Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

As the November 2001 rating decision on appeal granted the 
Veteran's claims of entitlement to service connection for 
degenerative joint disease of the right hip and low back pain 
with retrolisthesis of L5-S1, such claims are now 
substantiated.   As such, his filing of a notice of 
disagreement as to the initial ratings assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed.Reg. 23353 - 23356 (April 30, 2008) (as it 
amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective 
May 30, 2008).  Rather, the Veteran's appeal as to the 
initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the Veteran's right hip 
disability and low back pain, and included a description of 
the rating formulas for all possible schedular ratings under 
the relevant diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular ratings, but also to obtain all schedular 
ratings above the disability evaluations that the RO had 
assigned.  

In addition, November 2003, February 2005, and August 2007 
VCAA letters explained the evidence necessary to substantiate 
the Veteran's petition to reopen his previously denied claim 
of entitlement to service connection for Grave's disease , as 
well as the claims for increased disability ratings for his 
service-connected degenerative joint disease of the right hip 
and low back pain with retrolisthesis of L5-S1.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence. 

The Board also finds that the August 2007 VCAA notification 
letter is compliant with Kent.  This letter specifically 
informed the Veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denial.  The Veteran was told to submit evidence 
pertaining to the reason his Grave's disease claim was 
previously denied, and the letter notified the Veteran of the 
reason for the prior final denial (i.e. the element of the 
service connection claim that was deficient).  

In addition, the August 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the Veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in March 2004 was decided after the issuance of an 
initial VCAA notice.  Although the AOJ decision in November 
2001 was decided prior to the issuance of an initial VCAA 
notice and although the notice requirements required by 
Dingess/Hartman and Kent were provided to the appellant after 
the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no prejudice with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VCAA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim, including a transcript of 
the Veteran's testimony at a hearing before a Decision Review 
Officer (DRO) of the RO and a transcript of the Veteran's 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in September 2001, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
Grave's disease was initially denied by the RO in a May 1995 
rating decision.  A timely appeal was not taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the Veteran's Grave's disease included the 
Veteran's service treatment records, VA medical records, and 
private medical records.  

Service treatment records indicate that the Veteran 
complained of bulging eyes in November 1993 and that a 
December 1993 record indicated a recent diagnosis of Grave's 
disease.  A December 1993 Statement of Medical Examination 
and Duty Station indicates that the Veteran received 
outpatient treatment for Grave's disease while on active duty 
for training, between November 15, 1993 and December 6, 1993.  
A February 1994 Reserves periodic physical showed a diagnosis 
of hyperthyroidism, but was otherwise normal.

In April 1994, the Veteran was admitted to the VA Medical 
Center in New Orleans, Louisiana for a thyroidectomy, 
secondary to Graves' disease.

An August 1994 VA examination report indicated that the 
Veteran had residual exopthalmos of the eyes post-thyroid 
surgery.  No other abnormalities were found and the diagnosis 
was hypothyroidism, status-post thyroid surgery with daily 
medication.

The evidence added to the record subsequent to the RO's May 
1995 rating decision includes service treatment records and 
VA medical records, as well as transcripts of the Veteran's 
testimony before a DRO at the RO and before the undersigned 
VLJ.  

An April 2001 Medical Evaluation Board report indicates that 
the Veteran had Grave's disease, status-post thyroidectomy, 
Grave's ophthalmology, and post-surgical hypothyroidism.  An 
August 2001 Medical Evaluation Board examination report 
indicates a history of mild exopthalmos, secondary to Grave's 
disease.

An October 2001 VA general medical examination report 
indicates that the Veteran reported a history of 
hypothyroidism due to Grave's disease and Graves' 
ophthalmology since 1994.  Physical evaluation showed mild to 
moderate exopthalmos, without lid lag and mild prominence of 
the middle aspect of the right thyroid cartilage, without 
thyromegaly or palpable nodes.  The diagnoses were Grave's 
disease, including ophthalmopathy, status-post total 
thyroidectomy, and surgical hypothyroidism.

VA treatment notes dated December 2001 through May 2005 and 
May 2006 through September 2007show that the Veteran reported 
a history of Grave's disease and thyroidectomy in 1993.

At the Veteran's August 2004 before the DRO, he testified 
that he did not have Grave's disease prior to his period of 
active duty for training in November 1993.

According to the transcript of the Veteran's May 2007 hearing 
before the undersigned VLJ, he testified that he did not have 
Grave's disease until 1993, when he was in Kuwait for a 
period of active duty for training.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision in 1995.  The Veteran's 
testimony before the DRO and the undersigned VLJ, his VA 
medical records, his service treatment records dated in 2001 
(and not in existence at the time of the May 1995 rating 
decision so as to render 38 C.F.R. § 3.156(c) applicable), 
and the Veteran's examination report are not cumulative and 
redundant of the evidence in the claims file at the time of 
the RO's May 1995 rating decision.  Thus, that evidence is 
considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the Veteran's Grave's disease was incurred or aggravated 
during his military service.  The RO found that the medical 
evidence demonstrated that the Veteran's Grave's disease pre-
existed his military service and was not aggravated during 
his period of active duty for training.

The records submitted by the Veteran during the years since 
the RO's May 1995 rating decision refer primarily to the 
evaluation and treatment of the Veteran's Grave's disease 
since 2001.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing the Veteran's 
current condition are immaterial to issue of service 
connection and are insufficient to reopen claim for service 
connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he underwent treatment 
for his Grave's disease during his active duty for training 
and that he did not previously have Grave's disease. However, 
such statements must be considered in the context of the 
record as a whole to determine whether it raises a reasonable 
possibility of substantiating the claims.  In this regard, 
the Board points out that, despite the Veteran's November and 
December 1993 treatment for hyperthyroidism caused by Grave's 
disease, the record remains devoid of any evidence linking 
the etiology, or aggravation, of his Grave's disease to his 
military service, including his thyroidectomy in 1994.  
Moreover, his complaints of bulging eyes, weight loss, and 
vision impairment were resolved by his thyroid surgery and 
his subsequent military physical examinations were normal.  
Regardless, the fact that he was treated for Grave's disease 
during his active duty for training is insufficient, in and 
of itself, to suggest in-service incurrence or aggravation of 
Grave's disease.  Likewise, the Veteran has not provided any 
objective, medical evidence indicating that his current 
Grave's disease, if any, is related to his military service.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must 
be medical evidence linking a current disability, even 
assuming the veteran has one, to his service in the 
military).

More significantly, while the Veteran's medical records show 
evidence of a history of Grave's disease since his service, 
the evidence does not demonstrate that the Veteran currently 
has Grave's disease related to his military service.  Indeed, 
the Veteran's service treatment records from his most recent 
period of service (March 1998 to November 2001), note that he 
has Grave's disease by way of history as related by the 
Veteran; these records do not show any recent treatment for 
Grave's disease.  See Reonal v. Brown, 5 Vet. App. 458, 494-
95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based on a 
factual premise or history as related by the veteran).  See 
also 38 U.S.C.A. § 3.156(c)(2) (VA is not required to 
reconsider a claim where service treatment records did not 
exist when VA previously considered the claim).  As such, the 
additional evidence considered in conjunction with the record 
as a whole does not raise a reasonable possibility of 
substantiating the claim.  In short, these medical records, 
as well as the testimony before the undersigned VLJ, do not 
demonstrate a causal relationship between his service in the 
military and his current Grave's disease, if any.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claim for service connection for 
Grave's disease has not been received subsequent to the last 
final RO decision in May 1995.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As 
such, the Veteran's claim is not reopened.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Right Hip Disability 

The Veteran's right hip disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis, substantiated by x-ray 
findings, is to be evaluated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the 
right hip, and as a result, the rating criteria under 
Diagnostic Code 5003, for degenerative arthritis without 
limitation of motion are not for application.  However, as 
there are no rating criteria which address limitation of 
motion of the hip, other than ankylosis under Diagnostic Code 
5250, the Veteran's right hip disorder is rated by analogy to 
Diagnostic Code 5251, 5252 and 5253, for limitation of motion 
of the thigh.  Diagnostic Code 5251 assigns a 10 percent 
disability evaluation where there is limitation of extension 
of the thigh to 5 degrees.  Under Diagnostic Code 5252, a 10 
percent disability evaluation is assigned for flexion of the 
thigh limited to 45 degrees.  For the next higher 20 percent 
disability evaluation, there must be limitation of flexion to 
30 degrees.  Pursuant to Diagnostic Code 5253, a 10 percent 
disability evaluation is assigned for limitation of rotation, 
with an inability to toe-out in excess of 15 degrees or where 
there is limitation of adduction such that one cannot cross 
their legs.  A 20 percent disability evaluation is warranted 
for limitation of abduction, where motion is lost beyond 10 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251-5253.  

Considering the rating criteria applicable to the Veteran's 
degenerative joint disease of the right hip, the clinical 
evidence of record, throughout the rating period on appeal, 
does not show that the Veteran experiences limitation of 
flexion of the thigh to 30 degrees or less or limitation of 
abduction of the thigh such that he was unable to cross his 
legs.  Flexion was reported to be 110 degrees at his October 
2001 VA general medical examination.  And, at the October 
2002 VA evaluation, extension was to 30 degrees and flexion 
was to 100 degrees, in spite of complaints of pain.  VA 
treatment notes dated May and September 2007 indicate that 
the Veteran did not have decreased strength or sensation, and 
that he had normal gait.    Likewise, his more recent, 
October 2008 VA examination report indicated that the Veteran 
did not experience swelling, instability, abnormal movement, 
redness, or decreased strength on repetitive use.  Further, 
although the Veteran experienced pain and weakness, he had 
flexion of the right hip to 70 degrees, extension to 5 
degrees, abduction to 15 degrees and adduction to 10 degrees, 
external rotation to 10 degrees and internal rotation to 15 
degrees.  It is also noteworthy that the Veteran has refused 
physical therapy for his degenerative joint disease of the 
right hip.  (See VA treatment notes dated September 2007).  
Thus, the Board finds that the Veteran's degenerative joint 
disease of the right hip within the criteria for the 
currently assigned 10 percent disability evaluation. 

In concluding the Veteran is not entitled to higher ratings 
for his degenerative joint disease of the right hip, at any 
time during the rating period on appeal, the Board has 
considered as well whether he has additional functional loss 
- beyond that objectively shown - due to his pain, 
or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nonetheless, there is no indication in the record that his 
functional ability is decreased beyond the limitation of 
motion already shown on examination, even when his symptoms 
are most problematic.  In particular, the October 2008 VA 
examiner noted that there was a mild increase in pain upon 
repetitive use, but found that there was no additional 
weakness, fatigability, incoordination, lack of endurance, or 
additional loss of motion.  As a result, his current 10 
percent rating adequately compensate him for the extent of 
his pain, including insofar as its resulting effect on his 
range of motion.  

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his right hip disability, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In view of the foregoing, the 
preponderance of the evidence is against higher disability 
ratings for his degenerative joint disease of the right hip, 
at any time during the rating period on appeal.  

Low Back Pain with Retrolisthesis at L5-S1 

The schedular criteria for evaluating disabilities of the 
spine have undergone revision during the pendency of this 
appeal.  At the time of the Veteran's grant of entitlement to 
service connection, effective November 9, 2001, he was rated 
in accordance with Diagnostic Codes 5292 and 5295.  The first 
amendment to the rating criteria for spinal disabilities 
affected Diagnostic Code 5293 and went into effect on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 41,454 
(Aug. 27, 2003).  The Board will now analyze the Veteran's 
claim with respect to the pertinent laws for all of the above 
periods.  38 C.F.R. § 3.400 (2008). 

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the Veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating is assigned 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  The record contains October 2001 and May 2002 VA 
examination reports, as well as VA medical records, which 
indicate that the Veteran complained of low back pain, with 
difficulty running and bending and inability to lift in 
excess of 10 pounds.  There was no evidence of scoliosis, 
spasm, or muscle atrophy at either examination.  Range of 
motion at the October 2001 VA examination was limited by 
muscular pain, with flexion to 45 degrees, 25 degrees 
extension, and 20 degrees of lateral bending.  Range of 
motion was from 0 to 25 degrees extension and 0 to 60 degrees 
flexion, with lateral bending to 25 degrees and rotation to 
30 degrees at the October 2002 VA examination.  Neurological 
evaluation was normal at his October 2001 examination and an 
MRI performed prior to his May 2002 evaluation showed minimal 
degenerative changes consistent with the Veteran's age.  On 
review of VA clinical reports of record dated prior to 
September 26, 2003, the Veteran reported a history of back 
pain, particularly upon lifting.   

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 20 percent evaluation is for application 
where the evidence demonstrates moderate limitation of 
motion.  A 40 percent rating is for application where there 
is severe limitation of lumbar spine motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of motion of the lumbar spine consistent 
with a 40 percent evaluation under Diagnostic Code 5292.  As 
noted above, prior to September 26, 2003, the record reflects 
that the Veteran had forward flexion to 60 degrees on VA 
examination in October 2002.  Although the October 2001 VA 
examiner reported that the Veteran had flexion limited to 45 
degrees due to subjective complaints of pain, extension and 
lateral bending were not severely limited; moreover, motor 
functioning was normal and straight leg raising was negative.  
As such, the Board finds that the 20 percent disability 
evaluation effectively contemplates the Veteran's overall 
disability picture under Diagnostic Code 5292, based on 
limitation of motion of the lumbar spine, prior to September 
26, 2003, and that a higher, 40 percent disability evaluation 
under Diagnostic Code 5292 is not warranted.

Diagnostic Code 5293 - prior to September 23, 2002

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the Veteran's 
low back pain with retrolistesis at L5-S1.  Under Diagnostic 
Code 5293, for intervertebral disc syndrome, as it existed 
prior to September 23, 2002, a 20 percent evaluation is 
warranted for intervertebral disc syndrome productive of 
moderate impairment, with recurring attacks.  A 40 percent 
evaluation is for application in the case of severe 
impairment with recurring attacks, with intermittent relief.  
Finally, a 60 percent evaluation is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges the complaints of lumbosacral pain noted in the 
examination reports, as discussed above.  However, with 
consideration of the ranges of motion demonstrated on VA 
examination in October 2001 and May 2002, normal reflexes, 
and normal sensation, the Board finds that the evidence does 
not indicate severe impairment with recurring attacks and 
intermittent relief to warrant the next-higher 40 percent 
rating under Diagnostic Code 5293.  

Diagnostic Code 5293 - From September 23, 2002 to September 
26, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episode having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
Veteran's service-connected low back pain with retrolistesis 
at L5-S1, when combined under 38 C.F.R. § 4.25 with 
evaluations for all of his other disabilities, results in a 
higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's low back pain with 
retrolistesis at L5-S1.  As discussed above, a relevant 
Diagnostic Code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  The Board again notes that the Veteran's VA 
treatment records did not provide specific information as to 
range of motion in degrees, but the October 2001 VA 
examination indicates that the Veteran had flexion from 0 to 
45 degrees, extension from 0 to 25 degrees, lateral flexion 
from 0 to 20 degrees, with pain.  Likewise, the October 2002 
VA examination report stated that the Veteran had flexion 
from 0 to 60 degrees, extension from 0 to 25 degrees, lateral 
flexion from 0 to 25 degrees bilaterally, and rotation from 0 
to 30 degrees bilaterally.  The October 2001 VA examination 
report also indicates that upon evaluation, muscle strength 
was full and the neurological examination was normal.  

Based on the above, there is no clinical evidence of record 
demonstrating that the Veteran's limitation of motion of the 
lumbar spine can be characterized as severe. For the 
foregoing reasons, then, the objective evidence warrants a 
finding of no more than moderate limitation of motion, in 
accordance with a 20 percent disability rating under 
Diagnostic Code 5292.  Moreover, in view of the clinical 
findings noted in his VA treatment records, the criteria for 
a 40 percent rating under Diagnostic Code 5295 have not been 
met.  The consideration of pain is appropriate and conforms 
to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, a 20 percent 
rating for orthopedic manifestations of the Veteran's back 
disability remains for application.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected low back pain with retrolistesis at L5-S1.  In the 
present case, there has been no demonstration of neurologic 
manifestations related to the lower extremities prior to 
September 26, 2003.  Thus, the Veteran is not entitled to a 
separate rating under Diagnostic Codes 8520, 8521, 8524, 8525 
or 8526 for neurologic manifestations of the disability at 
issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the Veteran's low 
back pain with retrolistesis at L5-S1.  As discussed above, 
there is a basis for a disability evaluation of 20 percent, 
but no higher, and there is no basis for a separate 
evaluation for neurological deficits.

The Board has considered other alternative diagnostic codes 
for the period prior to September 26, 2003, but as the 
medical evidence does not establish ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.  As there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  

Based on the foregoing, the Veteran is not entitled to a 
rating in excess of 20 percent for the Veteran's low back 
pain with retrolistesis at L5-S1, prior to September 26, 
2003.  

From September 26, 2003 

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2008)).  Under these relevant 
provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed previously.  For 
the period from September 26, 2003, the preponderance of the 
competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome because the Veteran has not experienced any 
incapacitating episodes.  Indeed, the record does not 
demonstrate any incapacitating episodes requiring bed rest by 
a physician and treatment by a physician.  

Similarly, for the period prior to October 21, 2008, the 
competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237 and 5243.  Indeed, a finding of forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
ankylosis of the lumbar spine, is required in order for the 
Veteran to qualify for the next-higher 40 percent evaluation.  
Upon examination at the New Orleans Health Center in December 
2004, the Veteran had range of motion of the lumbar spine to 
50 degrees forward flexion, extension to 5 degrees, lateral 
bending to 10 degrees, and rotation to 5 degrees.  However, 
on VA examination on October 21, 2008, range of motion of the 
thoracolumbar spine was forward flexion to 30 degrees, 10 
degrees of extension, 20 degrees of lateral bending, and 25 
degrees of rotation; his combined range of motion was 130 
degrees.  As the Veteran had forward flexion of only 30 
degrees at the October 2008 VA examination, applying the 
facts to the criteria set forth above, the Veteran is 
entitled to a 20 percent evaluation for his service-connected 
low back pain with retrolistesis at L5-S1 for the period from 
September 26, 2003, and prior to October 21, 2008, and a 40 
percent rating from October 21, 2008, under the General 
Rating Formula for Diseases and Injuries of the Spine.

The law most favorable to the Veteran is for application when 
there has been a change in the law during the pendency of the 
appeal.  (However, there can be no application of the revised 
law for the period prior to the effective date.)  While the 
Veteran's VA treatment records do not indicate whether he had 
any limitation of motion, the Veteran's recent December 2004 
private treatment report and October 2008 VA examination 
report state that the Veteran had at worst 30 degrees of 
forward flexion, 5 degrees of extension, and 10 degrees of 
lateral flexion and rotation.  Similarly, there was no 
evidence of spasm or atrophy at the October 2008 VA 
examination.  There was also no finding of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine at 
either the private evaluation or his VA examination.  The 
Board does not find that this contemplates severe limitation 
of motion of the lumbar spine, prior to October 21, 2008, 
even with consideration of pain, under Diagnostic Code 5292, 
as in effect prior to September 26, 2003.  Moreover, for the 
period from September 26, 2003, there was no demonstration of 
the criteria to warrant a 40 percent rating under Diagnostic 
Code 5293 or 5295, prior to October 21, 2008.  A 40 percent 
rating is the highest evaluation assignable under Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA medical records indicated the 
Veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination or weakness.  

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 40 percent evaluation prior to October 
21, 2008, or in excess of 40 percent from October 21, 2008, 
even with consideration of whether there was additional 
functional impairment due to DeLuca factors.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no objective evidence of record for the relevant 
time period which demonstrates that the Veteran experiences 
compensable neurologic symptomatology.  As discussed 
previously, the medical evidence demonstrates that the 
Veteran's neurologic evaluations are repeatedly negative, and 
do not allow for a compensable rating for neurologic 
manifestations of the Veteran's service-connected low back 
pain with retrolisthesis at L5-S1.  At his October 2008 VA 
examination, the Veteran had intact sensation, full strength, 
normal reflexes, and muscle tone was normal.  Thus, he is not 
entitled to a separate, compensable rating under Diagnostic 
Code 8520, 8521, 8524, 8525, or 8526 for the neurologic 
manifestations of the disability at issue.

Furthermore, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the currently assigned 20 
percent evaluation, throughout the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

The petition to reopen the claim for service connection for 
Grave's disease is denied.

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right hip is 
denied.   

Entitlement to an initial disability rating in excess of 20 
percent for low back pain with retrolisthesis at L5-S1, for 
the period from November 9, 2001 through October 20, 2008, is 
denied.   

Entitlement to an initial staged disability rating of 40 
percent for low back pain with retrolisthesis at L5-S1, from 
October 21, 2008, is granted, subject to the applicable law 
governing the award of monetary benefits.   


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

As previously noted, the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
were remanded by the Board in August 2007.  The Board's 
August 2007 remand directed the RO to schedule the Veteran 
for a VA audiological examination to determine the nature and 
etiology of any bilateral hearing loss and tinnitus.  
However, the RO failed to schedule the Veteran for such 
examinations, as directed in the Board remand.  Thus, the 
Board finds that a VA audiological examination and nexus 
opinion would be useful in determining whether the Veteran's 
current bilateral hearing loss meets the threshold minimum 
requirements of § 3.385 to be considered a disability 
according to VA standards and, if it does, whether it is 
causally or etiologically related to his service in the 
military.  Additionally, as previously pointed out in the 
August 2007 remand, a medical opinion is needed to determine 
whether the Veteran has tinnitus related to his service in 
the military.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders). 

Accordingly, the Board finds that the veteran should be 
afforded a VA examination in order to determine nature and 
etiology of the veteran's claimed bilateral hearing loss and 
tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the Veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, etiology and 
severity of any current tinnitus and 
bilateral hearing loss.  The examiner is 
then requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50-percent or greater probability) 
that current bilateral hearing loss 
and/or tinnitus are related to his 
service in the military - in particular, 
to noise exposure he sustained while in 
the military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
Also have the examiner take into 
consideration the Veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
If, per chance, an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
the benefits sought remain denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


